PER CURIAM.
The plaintiffs in this case have taken the position that they may appeal to the Supreme Court of the United States from an adverse decision by a three-judge court on the issue of the constitutionality of the statute and simultaneously appeal *955to the Court of Appeals on the issue of discriminatory enforcement of the statute. We think there is no basis for the allowance of a split appeal in this fashion. Therefore, we dismiss the appeal to this Court for want of jurisdiction. See 28 U.S.C.A. §§ 1253,1291.